To require respondent to certify under How. Stat., Sec. 6897, that title to lands did not come in question, in an action of trespass to certain marsh lands commenced before a justice *481by relator, where defendant had given notice that the title would come in question, and the justice had certified the case to the circuit, and the sole question presented upon the trial in the circuit was, whether defendant was upon Sec. 27 (Plaintiff’s land), or upon See. 24 (land which did not belong to' plaintiff), and defendant had judgment.
Granted January 3, 1894, with costs.